

	

		III

		109th CONGRESS

		2d Session

		S. RES. 374

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize testimony, document

		  production, and legal representation in United States of America v. David

		  Hossein Safavian.

	

	

		Whereas, in the case of United States of America v. David

			 Hossein Safavian, Crim. No. 05–370, pending in the United States District Court

			 for the District of Columbia, testimony and documents have been requested from

			 Bryan D. Parker, an employee on the staff of the Committee on Indian

			 Affairs;

		Whereas, pursuant to sections 703(a) and 704(a)(2) of the

			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the

			 Senate may direct its counsel to represent employees of the Senate with respect

			 to any subpoena, order, or request for testimony relating to their official

			 responsibilities;

		Whereas, by the privileges of the Senate of the United

			 States and rule XI of the Standing Rules of the Senate, no evidence under the

			 control or in the possession of the Senate may, by the judicial or

			 administrative process, be taken from such control or possession but by

			 permission of the Senate; and

		Whereas, when it appears that evidence under the control

			 or in the possession of the Senate may promote the administration of justice,

			 the Senate will take such action as will promote the ends of justice

			 consistently with the privileges of the Senate: Now, therefore, be it

		

	

		That Bryan D. Parker, and any other

			 employee of the Committee on Indian Affairs from whom testimony or the

			 production of documents may be required, are authorized to testify and produce

			 documents in the case of United States of America v. David Hossein Safavian,

			 except concerning matters for which a privilege should be asserted.

		2.The Senate Legal Counsel is authorized to

			 represent Bryan D. Parker, and any other Members, officers, or employees of the

			 Senate, in connection with the testimony and document production authorized in

			 section one of this resolution.

		

